253 S.W.3d 289 (2007)
CENTER FOR NEUROLOGICAL DISORDERS, P.A. and Greg Ward, M.D., Appellants
v.
Roger P. GEORGE and Juliet A. George, Appellees.
No. 2-06-105-CV.
Court of Appeals of Texas, Fort Worth.
January 25, 2007.
J. Wade Birdwell and D. Michael Wallach, Wallach, Andrews & Stouffer, P.C., J. Kevin Carey, Law Office of J. Kevin Carey, Fort Worth, for Appellants.
Darrell L. Keith, Courtney Keith and Arin K. Schall, Keith Law Firm, P.C., Fort Worth, for Appellees.
Panel B: DAUPHINOT, GARDNER, and McCOY, JJ.

MEMORANDUM OPINION[1]
LEE ANN DAUPHINOT, Justice.
Appellants Center for Neurological Disorders, P.A. and Gregory A. Ward, M.D., appeal from the trial court's denial of their motions to dismiss with prejudice the claims of Appellees Roger P. George and Juliet A. George. Appellants' motion to dismiss had alleged that the Georges' expert report was not legally sufficient and did not meet the statutory good faith requirement under Texas Civil Practices and Remedies Code section 74.351.[2]
This court recently held that we lacked jurisdiction over an interlocutory appeal of an order denying a motion to dismiss based on the inadequacies of a section 74.351 expert report because such an order is not appealable under Texas Civil Practice and Remedies Code section 51.014 and *290 no other statute gives us jurisdiction.[3] We consequently gave notice to all parties to this appeal that we might dismiss the appeal for want of jurisdiction unless within ten days a response was filed with the court showing grounds for continuing the appeal.[4] On January 5, 2007, Appellants filed a response.[5]
Appellants' response to our jurisdiction inquiry letter does not show grounds for continuing the appeal. Accordingly, we follow our decision in Jain and dismiss this appeal for want of jurisdiction.
NOTES
[1]  See TEX.R.APP. P. 47.4.
[2]  TEX. CIV. PRAC. & REM.CODE ANN. § 74.351 (Vernon 2005).
[3]  Jain v. Stafford, 214 S.W.3d 94, 97 (Tex. App.-Fort Worth, 2006, no pet. h.).
[4]  See TEX.R.APP. P. 42.3.
[5]  Appellants also requested en banc consideration of the issue; we are denying this request by separate order dated the same day as this opinion.